Case 1:21-cv-04320-JGK Document 25 Filed 09/10/21 Page 1 of 2
Case 1:21-cv-04320-JGK Document 23 Filed 09/09/21 Page 1 of 2

September 9, 2021

Hon. John G. Koeltl Tyce be bu
United States District Court oY i aaa — a ff ~ 2
nited States District Cou il ate BM CH) argend tf refed 0

Southern District of New York

 

500 Pearl Street og Fr Gt. et
New York, NY 10007 Be has van PEOED ebay
Ly Wrrxet g Seo PUCHEMLE wtf.

Re: Sobel Network Shipping Co., Inc. v. Shores Global, LLC et al., Civil Action No.
1:21¢v04320, Motion to Continue the Deadline to Submit Rule 26(f) Report.

Chih

 

eS -p. ae
As evidenced by the signature of counsel below, Plaintiff Sobel Network Shipping Co.,

Dear Judge Koelltl, i, S/ ?- /

Inc. hereby requests that the Court continue the deadline for the Parties to submit a Rule 26(f)
report.

On July 9, 2021, Plaintiff and Defendant Shores Global, LLC filed a Joint Motion to
Continue the Initial Case Management Conference and Deadline to Submit the Rule 26(f) Report.
(See D.E. 14). The Court granted the Joint Motion to Continue and set the deadline to submit a
Rule 26(f) Report to September 10, 2021. (See D.E. 15). The Court ordered that the initial case
management conference was canceled until the Court reviewed the Rule 26(f) Report. (See id.)
Plaintiff sought service of Defendant Shores Europe, ApS via Federal Rule of Civil Procedure
A(f)\(2)(c\ii). (See D.E. 13). In August, Plaintiff received confirmation that delivery on Defendant
Shores Europe, ApS was not executed using that method of service. (See D.E. 20). Therefore, to
date, Defendant Shores Europe, ApS has not been served. On September 7, 2021, Plaintiff filed a
Motion for Leave to serve Defendant Shores Europe, ApS pursuant to Fed. R. Civ. P. 4({)(3) and
an accompanying Memorandum of Law in Support. (See D.E. 21, 22).

As a result of the events set forth above, Plaintiff respectfully seeks a continuance and
extension of the Rule 26(f) deadline. The Parties have requested one extension thus far in this |

litigation, on July 9, 2021. (See D.E. 14). Continuing the Rule 26(f) deadline in this case will not

 
Case 1:21-cv-04320-JGK Document 25 Filed 09/10/21 Page 2 of 2
Case 1:21-cv-04320-JGK Document 23 Filed 09/09/21 Page 2 of 2

affect other scheduled dates. Plaintiffs counsel has apprised counsel for Defendant Shores Global,
LLC of the filing of this letter motion.!

Accordingly, Plaintiff moves the Court for an Order extending the deadline for the Parties
to submit a Rule 26(f) report by (i) at least thirty (30) days, (ii) until the Court rules on Plaintiffs
Motion for Leave to Serve Shores Europe, ApS Pursuant to Rule 4((3), or Gii) until Shores
Europe, ApS is served and can participate in a Rule 26(f) conference.

Respectfully submitted,

/sf Aron Z. Karabel

Aron Z. Karabel (No. 4375176)
John Haubenreich (pro hac vice)
Taylor Askew (pro hac vice)
WALLER LANSDEN DORTCH & DAVIS, LLP
511 Union Street, Suite 2700
Nashville, Tennessee 37219

(615) 244-6380
aron.karabel@wallerlaw.com
john .haubenreich(@wailerlaw,com
tavior.askew@wallerlaw.com

Counsel for Plaintiff

CERTIFICATE OF SERVICE

I certify that on September 9, 2021, a true and correct copy of the foregoing was served by
the Court’s ECF system upon the following:

Jeffrey W. Gutchess, Esq.

AXS Law Group, PLLC

2121 NW 2™ Avenue, Suite 201
Miami, Florida 33127

(305) 297-1878

Jeff@axslawgroup.com

Counsel for Shores Global, LLC
/s/ Aron Z. Karabel

 

1 Plaintiffs counsel reached out to counsel for Defendant Shores Global, LLC’s counsel on September 8, 2021 and
September 9, 2021 concerning the events set forth herein. Plaintiff's counsel did not receive a response in opposition
or approval of this fetter motion.

2

 
